                                          Case 5:18-cv-03476-EJD Document 82 Filed 04/10/19 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         CHRISTINE CUMMING, et al.,                           Case No.18-cv-03476-EJD (NC)
                                  11
                                                       Plaintiffs,                            ORDER GRANTING
Northern District of California




                                  12                                                          PLAINTIFFS’ MOTION FOR
 United States District Court




                                                 v.                                           DISCOVERY REGARDING
                                  13                                                          PERSONAL JURISDICTION
                                         BIG PICTURE LOANS, LLC, et al.,
                                  14                                                          Re: Dkt. No. 80
                                                       Defendants.
                                  15
                                  16
                                  17          Before the Court is the parties’ joint discovery letter brief regarding Plaintiffs’
                                  18   requests for production and interrogatories directed at Defendants’ contacts with
                                  19   California. See Dkt. No. 80.
                                  20          Defendants argue that Plaintiffs’ discovery requests are prohibited by the
                                  21   undersigned’s March 13, 2019, order regarding jurisdictional discovery. In that order, the
                                  22   undersigned ruled that “Plaintiffs may move for further jurisdictional discovery in line
                                  23   with the [White v. University of California, 765 F.3d 1010 (9th Cir. 2014)] five-factor test”
                                  24   for tribal sovereign immunity. Dkt. No. 64 at 3. This, Defendants reason, limits the scope
                                  25   of discovery to issues relating to Defendants’ assertion of tribal sovereign immunity.
                                  26          The Court disagrees. In Judge Davila’s November 15, 2018, order granting
                                  27   Plaintiffs’ motion to extend the briefing schedule, he granted Plaintiffs’ request for
                                  28   jurisdictional discovery and referred to the undersigned “the details of such discovery,
                                          Case 5:18-cv-03476-EJD Document 82 Filed 04/10/19 Page 2 of 2




                                  1    including, but not limited to . . . any disputes concerning jurisdictional discovery . . . .”
                                  2    Dkt. No. 53 at 4 (emphasis added). And in Judge Davila’s December 18, 2018, order
                                  3    denying Defendants’ motion for protective order, he denied Defendants’ request to prohibit
                                  4    “all discovery that is unrelated to the jurisdictional question.” Dkt. No. 55. In short, Judge
                                  5    Davila did not limit discovery at this stage to Defendants’ assertion of tribal immunity.
                                  6    The undersigned’s March 13, 2019, order did not hold otherwise.
                                  7           Defendants’ further argument that discovery relating to personal jurisdiction is
                                  8    premature is not persuasive. There is no requirement that questions relating to personal
                                  9    jurisdiction be deferred until the district court has ruled on questions relating to subject
                                  10   matter jurisdiction. Indeed, the United States Supreme Court has expressly held otherwise.
                                  11   See Ruhrgas Ag v. Marathon Oil Co., 526 U.S. 574, 588 (1999) (“Where . . . a district
                                       court has before it a straightforward personal jurisdiction issue presenting no complex
Northern District of California




                                  12
 United States District Court




                                  13   question of state law, and the alleged defect in subject-matter jurisdiction raises a difficult
                                  14   and novel question, the court does not abuse its discretion by turning directly to personal
                                  15   jurisdiction.”). Moreover, there is no indication that Judge Davila intends to defer ruling
                                  16   on the pending motions to dismiss for lack of personal jurisdiction until the tribal
                                  17   sovereign immunity question is resolved. See Dkt. No. 53 at 4 (staying all pending
                                  18   motions to dismiss until “jurisdictional discovery has been completed.”).
                                  19          Accordingly, the Court GRANTS Plaintiffs’ motion for discovery regarding
                                  20   personal jurisdiction. Defendants must serve their objections and responses to Plaintiffs’
                                  21   requests for production and interrogatories within 14 days of this order. Defendants must
                                  22   also produce all responsive, non-privileged documents within 30 days of this order. As set
                                  23   in the undersigned’s March 13, 2019, order, all jurisdictional discovery must be completed
                                  24   by June 7, 2019. No fees or costs are awarded in connection with this order.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: April 10, 2019                       _____________________________________
                                                                                         NATHANAEL M. COUSINS
                                  28                                                     United States Magistrate Judge
                                                                                       2
